                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

DONALD DWAYNE MCFARLAND,                           §
                                                   §
                        Plaintiff,                 §
                                                   §
v.                                                 §        Civil Action No. 4:18-cv-00711-O
                                                   §
ANDREW SAUL, Commissioner                          §
of the Social Security Administration,             §
                                                   §
                        Defendant.                 §

                                               ORDER

        Plaintiff Donald Dwayne McFarland (“Plaintiff”) filed this action seeking judicial review of

a final adverse decision of the Commissioner of Social Security (the “Commissioner”),1 who denied

his application for a period of disability and disability insurance benefits under Title II of the Social

Security Act, 42 U.S.C. § 405(g). Pursuant to 28 U.S.C. § 636(b), the case was referred to United

States Magistrate Judge Hal R. Ray, Jr., for review and submission of proposed findings of fact and

recommendation for disposition. On July 2, 2019, the United States Magistrate Judge filed his

Findings, Conclusions and Recommendations (the “Report”), in which he recommended that the

Court affirm the Commissioner’s decision and dismiss Plaintiff’s appeal. Report, ECF No. 17.

Plaintiff filed timely objections to the Report. Objections, ECF No. 18. The Commissioner did not

file a response to Plaintiff’s objections.




        1
          On June 17, 2019, Andrew Saul assumed the office of Commissioner of the Social Security
Administration, replacing Nancy A. Berryhill, who was the Acting Commissioner of the Social Security
Administration. In accordance with Federal Rule of Civil Procedure 25(d), the Court automatically
substitutes Andrew Saul as Defendant.

Order - Page 1
       After an independent review of the pleadings, objections, file, record, applicable law, and

Report, for the reasons explained below, the Court determines that the magistrate judge’s findings

and conclusions are correct and ACCEPTS them as those of the Court. Accordingly, the Court

OVERRULES Plaintiff’s objections, AFFIRMS the Commissioner’s decision, and DISMISSES

this appeal with prejudice.

I.     BACKGROUND

       Plaintiff Donald Dwayne McFarland (“Plaintiff”) alleges he is disabled due to a variety of

ailments, including degenerative disc disease of the lumbar spine, osteoarthritis, and depression.

After his application for disability insurance benefits was denied initially and on reconsideration,

Plaintiff requested a hearing before an administrative law judge (“ALJ”). That hearing was held on

June 8, 2017, and resulted in a decision denying disability benefits.

       The ALJ followed a five-step sequential process prescribed in 20 C.F.R. § 404.1520(a)(4)

and concluded as follows: (1) Plaintiff has not engaged in substantial gainful activity since May 5,

2015, the alleged onset date; (2) he has severe impairments of degenerative disc disease of the

lumbar spine and osteoarthritis of the left shoulder, but his mental health impairment of depression

is not severe; (3) he does not have an impairment or combination of impairments that meets or

medically equals one of the impairments listed in 20 C.F.R. Pt. 404(p); (4) he has the residual

functional capacity (“RFC”) to perform the full range of sedentary work as defined in 20 C.F.R. §

404.1567(a); and (5) he is incapable of performing his past relevant work as a police sergeant or a

truck driver, but there are a significant number of jobs in the national economy that he could

perform, such as a police clerk and a complaint evaluation officer. The ALJ, therefore, concluded

that Plaintiff had not been under a disability from May 5, 2015, the alleged onset date, through the


Order - Page 2
date of his decision on October 2, 2017, and was, therefore, not entitled to a period of disability or

disability insurance benefits.

        Plaintiff appealed the ALJ’s decision to the Appeals Counsel, and the Council affirmed.

Plaintiff filed this action on August 23, 2018, pursuant to 42 U.S.C. § 405(g), contending that there

were errors at multiple steps of the five-step analysis. He argues the ALJ (1) failed to recognize and

consider all of his vocationally significant impairments at step two of the five-step sequential

evaluation; (2) improperly substituted his own medical judgment for the medical opinion evidence

of record; and (3) failed to carry his burden of establishing the existence of other work, in significant

numbers, that Plaintiff can perform.

        On July 9, 2019, the magistrate judge issued his Report recommending the Court affirm the

Commissioner’s determination that Plaintiff was not entitled to a period of disability or disability

insurance benefits. Notably, the magistrate judge agreed with Plaintiff that the ALJ applied an

improper legal standard in evaluating the severity of his impairments at step two of the five-step

sequential analysis. The magistrate judge found, however, that “this error is irrelevant because [the

ALJ] proceeded past step two of the sequential evaluation.” Report 8, ECF No. 17. The magistrate

judge further concluded that even were the ALJ’s error at step two relevant, “it did not affect

Plaintiff’s substantial rights because sufficient evidence supported the ALJ’s determination that

Plaintiff did not have a severe affective disorder in the form of depression.” Id. The magistrate judge

also found that the “ALJ properly interpreted the medical opinion evidence of record rather than

substituting his medical judgment.” Id. at 14. Finally, the magistrate judge rejected Plaintiff’s

argument that the ALJ failed to carry his burden of establishing the existence of other work, in

significant numbers, that Plaintiff can perform. Id.



Order - Page 3
       On July 15, 2019, Plaintiff filed objections to the Report. The Commissioner did not file a

response to Plaintiff’s objections.

II.    LEGAL STANDARD

       Judicial review in social security cases is limited to determining whether the Commissioner’s

decision is supported by substantial evidence on the record as a whole and whether the

Commissioner applied the proper legal standards to evaluate the evidence. See 42 U.S.C. § 405(g);

Copeland v. Colvin, 771 F.3d 920, 923 (5th Cir. 2014); Ripley v. Chater, 67 F.3d 552, 555 (5th Cir.

1995); Austin v. Shalala, 994 F.2d 1170, 1147 (5th Cir. 1993). “Substantial evidence is such relevant

evidence as a responsible mind might accept to support a conclusion.” Boyd v. Apfel, 239 F.3d 698,

704 (5th Cir. 2001); Richardson v. Perales, 402 U.S. 389, 401 (1977); accord Copeland, 771 F.3d

at 923. It is more then a scintilla, but less than a preponderance. Boyd, 239 F.3d at 704; Perales, 402

U.S. at 401; Haywood v. Sullivan, 888 F.2d 1463, 1466 (5th Cir. 1989). The district court may not

reweigh the evidence or substitute its own judgment for that of the Commissioner. Copeland, 771

F.3d at 924; Harris v. Apfel, 209 F.3d 413, 417 (5th Cir. 2000); Johnson v. Bowen, 864 F.2d 340,

343-44 (5th Cir. 1988). The Court must scrutinize the record, however, to ascertain whether

substantial evidence supports the Commissioner’s findings. Hollis v. Bowen, 837 F.2d 1378, 1383

(5th Cir. 1988). A finding of no substantial evidence is appropriate only when there is no medical

evidence or credible evidentiary choices in the record to support the Commissioner’s decision.

Johnson, 864 F.2d at 343-44. If the findings are supported by substantial evidence, “they are

conclusive and must be affirmed.” 42 U.S.C. § 405(g). The Court “may affirm only on the grounds

that the Commissioner stated for [the] decision.” Copeland, 771 F.3d at 923 (citation omitted).




Order - Page 4
         A disabled worker is entitled to monthly benefits under the Social Security Act if certain

conditions are met. 42 U.S.C. §423(a). The Act defines “disability” as the inability to engage in

substantial gainful activity by reason of any medically determinable physical or mental impairment

that can be expected to result in death or last for a continued period of twelve months. Id. §

423(d)(1)(A); see also Copeland, 771 F.3d at 923; Cook v. Heckler, 750 F.2d 391, 393 (5th Cir.

1985).

         The Commissioner has promulgated a five-step sequential process to be used by hearing

officers in evaluating a disability claim. See 20 C.F.R. § 404.1520(b)-(f); Audler v. Astrue, 501 F.3d

446, 447-48 (5th Cir 2007). The hearing officer is required to ascertain: (1) whether the claimant is

currently engaging in substantial gainful activity; (2) whether the claimant has a severe impairment;

(3) whether the claimant has an impairment that “meets or equals a listed impairment in Appendix

1” of the regulations; (4) if the claimant has a “severe impairment” under the regulations, whether

the claimant can perform his past work despite any limitations; and (5) if the claimant does not have

the residual functional capacity to perform past work, whether the claimant can perform any other

gainful and substantial work in the economy, considering his age, education, work experience, and

residual functional capacity. 20 C.F.R. § 404.1520(b)-(f). In the first four steps of the evaluation

process, the claimant bears the burden of proving disability; on the fifth step, the burden shifts to the

Commissioner to show that there is substantial work in the national economy that claimant can

perform. Bowen v. Yuckert, 482 U.S. 137, 146 (1987); Copeland, 771 F.3d at 923; Audler, 501 F.3d

at 448. If the Commissioner meets this burden, the claimant must then prove that he cannot in fact

perform the work suggested. Waters v. Barnhart, 276 F.3d 716, 718 (5th Cir. 2002). A finding that

the claimant is disabled or not disabled at any point in the five-step review is conclusive and



Order - Page 5
terminates the analysis. Copeland, 771 F.3d at 923; Lovelace v. Bowen, 813 F.2d 55, 58 (5th Cir.

1987) (citation omitted).

       In reviewing the propriety of a decision that a claimant is not disabled, the Court’s function

is to ascertain whether the record as a whole contains substantial evidence to support the

Commissioner’s final decision. The Court weighs four elements to determine whether there is

substantial evidence of disability: (1) objective medical facts; (2) diagnoses and opinions of treating

and examining physicians; (3) subjective evidence of pain and disability; and (4) the claimant’s age,

education, and work history. See Martinez v. Chater, 64 F.3d 172,174 (5th Cir. 1995).

       The ALJ has a duty to fully and fairly develop the facts relating to a claim for disability

benefits. See Ripley v. Chater, 67 F.3d 552, 557 (5th Cir. 1995) (citing Pierre v. Sullivan, 884 F.2d

799, 802 (5th Cir. 1989) (per curiam); Kane v. Heckler, 731 F.2d 1216, 1219 (5th Cir. 1984)). If the

ALJ does not satisfy this duty, the resulting decision is not substantially justified. See id. (citing

Kane, 731 F.2d at 1219). However, the Court does not hold the ALJ to procedural perfection and will

reverse the ALJ’s decision as not supported by substantial evidence where the claimant shows that

the ALJ failed to fulfill the duty to adequately develop the record only if that failure prejudiced

Plaintiff, see Jones v. Astrue, 691 F.3d 730, 733 (5th Cir. 2012)—that is, only if Plaintiff’s

substantial rights have been affected, see Audler, 501 F.3d at 448 (citing Mays v. Bowen, 837 F.2d

1362, 1364 (5th Cir. 1988) (per curiam)). “Prejudice can be established by showing that additional

evidence would have been produced if the ALJ had fully developed the record, and that the

additional evidence might have led to a different decision.” Ripley, 67 F.3d at 557 n.22 (citing Kane,

731 F.2d at 1220). Otherwise stated, Plaintiff “must show that [he] could and would have adduced




Order - Page 6
evidence that might have altered the result.” Brock v. Chater, 84 F.3d 726, 728-29 (5th Cir. 1996)

(per curiam) (citing Kane, 731 F.2d at 1220).

III.   ANALYSIS

       Plaintiff objects to the magistrate judge’s finding that the ALJ’s application of an improper

legal standard to evaluate the severity of his impairments was harmless. Plaintiff contends that the

error was not harmless because, by misapplying the requisite legal standard at step two, the ALJ

overlooked his vocationally significant depressive disorder, resulting in an improper application of

the Commissioner’s vocational rules to direct a conclusion of non-disability in the presence of a

vocationally significant nonexertional impairment. Plaintiff objects to the magistrate judge’s related

finding that any error by the ALJ at step two is irrelevant because substantial medical evidence

supports the ALJ’s finding that Plaintiff does not have a severe affective disorder. The Court

considers these objections in turn.

       A.        Stone Error

       Plaintiff contends the magistrate judge erred in finding that the ALJ’s use of an improper

standard to evaluate the severity of his impairments was harmless and, therefore, remand was not

required. He argues that the ALJ’s use of an improper legal standard at step two of the five-step

sequential analysis was not harmless and requires remand because the ALJ failed to find that

Plaintiff’s depression was a severe impairment at step two, and this affected his RFC and, therefore,

his ability to work at step five. For the reasons that follow, the Court overrules Plaintiff’s first

objection.

       At step two of the sequential evaluation process, the ALJ “must consider the medical severity

of [the claimant’s] impairments.” 20 C.F.R. § 404.1520(a)(4)(ii), (c). To comply with this regulation,



Order - Page 7
the ALJ “must determine whether any identified impairments are ‘severe’ or ‘not severe.’” Herrera

v. Comm’r of Soc. Sec., 406 F. App’x 899, 903 (5th Cir. 2010) (per curiam) (citing 20 C.F.R. §

404.1520(a)(4)(ii), (c)). Under the Commissioner’s regulations, a severe impairment is “any

impairment or combination of impairments which significantly limits [a claimant’s] physical or

mental ability to do basic work activities.” 20 C.F.R. § 404.1520(c). Finding that a literal application

of this regulation would be inconsistent with the Social Security Act, the Fifth Circuit has held that

an impairment is not severe “only if it is a slight abnormality having such minimal effect on the

individual that it would not be expected to interfere with the individual’s ability to work.” Stone v.

Heckler, 752 F.2d 1099, 1101, 1105-05 (5th Cir. 1985). Additionally, the determination of severity

may not be “made without regard to the individual’s ability to perform substantial gainful activity.”

Id. at 1104.

        To ensure that the regulatory standard for severity does not limit a claimant’s rights, the Fifth

Circuit held in Stone that it would assume that the “ALJ and Appeals Council have applied an

incorrect standard to the severity requirement unless the correct standard is set forth by reference to

this opinion or another of the same effect, or by an express statement that the construction we give

to 20 C.F.R. § 404.1520(c) is used.” Id. at 1106; accord Loza v. Apfel, 219 F.3d 378, 393 (5th Cir.

2000). Notwithstanding this presumption, courts must look beyond the use of “magic words” and

determine whether the ALJ applied the correct severity standard. Hampton v. Bowen, 785 F.2d 1308,

1311 (5th Cir. 1986).

        In this case, as the magistrate judge correctly recognized, the ALJ did not cite to Stone or

apply the Stone standard at step two of the five-step analysis. The ALJ identified an impairment as

“severe,” if it “significantly limits an individual’s ability to perform basic work activities.” He



Order - Page 8
defined an impairment as not severe if it would “have no more than a minimal effect on an

individual’s ability to work.” Tr. 16, ECF No. 12-1. The Stone standard for determining severity

provides no allowance for even a minimal interference with a claimant’s ability to work. Murphy v.

Berryhill, 2018 WL 4568808, at *14 (N.D. Tex. Sept. 24, 2018); see also Craaybeek v. Astrue, 2011

WL 539132, at *6 (N.D. Tex. Feb. 7, 2011) (determining the “minimal effect” standard is “wholly

inconsistent with Stone”).

       In the past, this error alone would have been grounds for automatic remand, as it constituted

legal error. See, e.g., Scroggins v. Astrue, 598 F. Supp. 2d 800, 805-06 (N.D. Tex. Jan. 27, 2009).

As the magistrate judge correctly noted in rejecting Plaintiff’s argument that reversal was mandatory

due to the ALJ’s Stone error, in the Fifth Circuit, Stone error does not mandate automatic reversal

and remand. Rather, application of harmless error analysis is appropriate in cases where the ALJ

proceeds past step two in the sequential evaluation process and considers the impairments in the

subsequent stages of the five-step analysis. See Taylor v. Astrue, 706 F.3d 600, 603 (5th Cir. 2012)

(per curiam) (applying harmless error analysis where the ALJ failed to cite Stone at step two but

proceeded to steps four and five of the sequential evaluation process); Connie G. v. Berryhill, 2019

WL 1294441, at *4 (N.D. Tex. Mar. 21, 2019) (recognizing that “harmless error analysis is

appropriate in deciding whether the ALJ’s Stone error requires remand [] in cases where the ALJ

proceeds past step two in the sequential evaluation.”) (and collecting cases); Caperton v. Berryhill,

2018 WL 1899306, at *3 (N.D. Tex. Apr. 19, 2018) (citing Holmes v. Astrue, 2013 WL 638830, at

*10 (N.D. Tex. Jan. 25, 2013) (holding that error under Stone, potentially causing ALJ not to

recognize certain impairments as severe at step two, was harmless because ALJ considered the

impairments in the RFC assessment)); Murphy, 2018 WL 4568808, at *14; McDaniel v. Colvin,



Order - Page 9
2015 WL 1169919, at *3 (N.D. Tex. Mar. 13, 2015) (O’Connor, J.) (“Under Taylor, therefore, a

Stone error no longer requires automatic remand but instead is subject to a harmless-error analysis.”);

Reed v. Colvin, 2013 WL 5314438, at *5 (N.D. Tex. Sept. 23, 2013) (O’Connor, J.) (“Stone error

may be harmless if the ALJ continues beyond step 2 of the sequential analysis.”); see also Herrera

v. Comm’r, 406 F. App’x 899, 903 (5th Cir. Dec. 30, 2010) (per curiam) (holding that “ALJ’s failure

to assess the severity of [a claimant’s] impairments at step two is not a basis for remand” where the

ALJ proceeds beyond step two and determines that a claimant, despite severe impairments, “retained

the residual functional capacity to do other work.”).

        Accordingly, to prevail on his objection, Plaintiff must show that the ALJ’s step two error

was not harmless. See Garcia v. Astrue, 2012 WL 13716, at *12 (S.D. Tex. Jan. 3, 2012) ("Assuming

... that the ALJ erred in failing to specifically address whether Plaintiff’s right leg venous thrombosis

was a severe impairment, the next question is whether the ALJ committed reversible error.”). In the

Fifth Circuit, harmless error exists when it is “inconceivable” that a different administrative

determination would have been reached absent the error. Bornette v. Barnhart, 466 F. Supp. 2d 811,

816 (E.D. Tex. 2006) (citing Frank v. Barnhart, 326 F.3d 618, 622 (5th Cir. 2003)).

        Here, having reviewed the administrative record and legal briefing de novo, the Court agrees

with the magistrate judge that the ALJ’s Stone error was harmless. Specifically, the ALJ explains

that in assessing Plaintiff’s RFC,2 he considered “all [of Plaintiff’s] symptoms and the extent to


        2
          “Residual functional capacity” or “RFC” refers to the claimant’s ability to do work despite any
physical or mental impairments. 20 C.F.R. § 404.1545(a). The ALJ is responsible for assessing and
determining residual functional capacity at the administrative hearing level. Id. § 404.1546. “RFC is an
assessment of an individual’s ability to do sustained work-related physical and mental activities in a work
setting on a regular and continuing basis.” SSR 96-8p. The assessment should be based on all the relevant
evidence in the case record, including opinions submitted by treating physicians or other acceptable medical
sources. 20 C.F.R. § 404.1545; SSR 96-8p. The RFC assessment “must include a resolution of any
inconsistencies in the evidence.” Myers v. Apfel, 238 F.3d 617, 620 (5th Cir. 2001).

Order - Page 10
which these symptoms [could] reasonably be accepted as consistent with objective medical evidence

and other evidence.” Tr. 21, ECF No. 12-1. Consideration of “all of the relevant medical and other

evidence” as well as all “medically determinable impairments ... including [those] that are not

‘severe’” is required when determining a claimant’s RFC. See 20 C.F.R. § 404.1545(a)(1)-(3). The

ALJ’s RFC narrative discussion shows he considered Plaintiff’s mental impairments when

determining his RFC and, therefore, his capacity to work. In his RFC narrative, the ALJ discusses

medical opinions and diagnoses regarding Plaintiff’s mental health by his various treating and

evaluating physicians, including state agency consultative examiner Dr. James Jensen, state agency

medical consultants, and Dr. Kyle Babick. See Tr. 21-26, ECF No. 12-1. Thus, the ALJ considered

Plaintiff’s medical impairment of depression, even though he found it was not severe at step two,

and decided that a finding of vocational impairments related to his depression was not supported by

the record. See Morris v. Bowen, 864 F.2d 333, 336 (5th Cir.1988) (holding that ALJ is not required

to incorporate limitations in RFC that she did not find to be supported in the record). To the extent

that the ALJ rejected a diagnosis of severe affective disorder by Dr. Mark Shade, as the trier of fact,

he was entitled to do so if he found it was not supported by the objective medical evidence. See

Newton v. Apfel, 209 F.3d 448, 452 (5th Cir. 2000) (“Conflicts in the evidence are for the [ALJ] ...

to resolve.”). This is not a case in which the ALJ failed to consider impairments at all. Cf. Hitchcock

v. Berryhill, 2019 WL 1128866, at *8 (N.D. Tex. Mar. 12, 2019) (“Because the ALJ made his

disability determination and denied benefits at step two based on an incorrect severity standard, and

he did not proceed to the remaining steps of the disability evaluation process, harmless error analysis

is unnecessary, and his Stone error requires remand.”) (emphasis added); Connie G. v. Berryhill,

2019 WL 1294441, at *5 (same).



Order - Page 11
        For these reasons, the Court overrules Plaintiff’s objection. The Court agrees with and

accepts the magistrate judge’s finding that, although the ALJ committed a Stone error at step two of

the five-step sequential analysis, any error was harmless because the ALJ proceeded beyond step two

and determined that Plaintiff, despite severe impairments of degenerative disc disease of the lumbar

spine and osteoarthritis of the left shoulder, and a non-severe impairment of depression, retained the

residual functional capacity to do other work. See Taylor, 706 F.3d at 603 (finding that the ALJ’s

failure to cite to Stone at step two was harmless, and “remand [was] not required since there [was]

no evidence in the record that [the claimant’s] mental health claims [were] severe enough to prevent

him from holding substantial gainful employment” at step five); Goodman v. Comm’r of Soc. Sec.

Admin., 2012 WL 4473136, at *10 (N.D. Tex. Sept. 10, 2012), report and recommendation adopted,

2012 WL 4479253 (N.D. Tex. Sept. 28, 2012) (Stone error was harmless where the ALJ considered

the effects of the claimant’s mental impairments, including those that were not severe, on his ability

to work at step four). Remand is, therefore, not required on this ground.

        B.      Severity of Impairment

        As his next objection, Plaintiff contends the magistrate judge erred in finding that any error

by the ALJ at step two is irrelevant because substantial medical evidence supports the ALJ’s finding

that Plaintiff does not have a severe affective disorder. For the reasons that follow, Plaintiff’s second

objection is overruled.

        Notwithstanding errors by an ALJ, remand is only necessary if the errors render the ALJ’s

determination unsupported by substantial evidence. See generally Morris v. Bowen, 864 F.2d 333,

336 (5th Cir. 1988) (applying harmless error standard in social security cases); Mays v. Bowen, 837

F.2d 1362, 1364 (5th Cir. 1988) (same); see also Domingue v. Barnhart, 388 F.3d 462, 463 (5th Cir.



Order - Page 12
2004) (remand necessary where record does not contain substantial evidence to support the ALJ’s

conclusions).

       After considering the parties’ legal briefs and the entirety of the record, the magistrate judge

concluded as follows:

               The ALJ’s error in applying an incorrect legal standard to the severity
       requirement did not affect Plaintiff’s substantial rights. This is because the evidence
       in the record does not support a conclusion that Plaintiff has a severe affective
       disorder. The evidence that suggests otherwise comes from Plaintiff’s self-reporting,
       which is inconsistent. (Tr. 173; Tr. 194-95; Tr. 200; Tr. 214-15; Tr. 254; Tr. 264; Tr.
       275-76). The record reflects that Plaintiff can drive himself to doctor’s appointments,
       weekly church services, and the store. (Tr. 36; Tr. 54; Tr. 273). Although he
       complains of being unable to concentrate and remember items, he watches television
       programs such as football; can calculate “serial 3’s” with 100% accuracy, though not
       “serial 7’s;” and recalled 1/3 items after a five-minute delay. (Tr. 40; Tr. 54). He does
       not require reminders; can follow instructions; and adapts fairly, or well, to changes
       in routine. (Tr. 54; Tr. 72-73; Tr. 194). Plaintiff remains socially interactive, attends
       weekly church services, and entertains family and friends who visit his home. (Tr.
       42).

               During one of Plaintiff’s consultative exams, a medical professional noted no
       history of depression and no treatment for emotional or mental conditions that affect
       his ability to work. (Tr. 53; Tr. 69; Tr. 176). His mood and affect were characterized
       as appropriate with no suggestive evidence of a mental condition and as having a
       minimal impact on his ability to engage in substantial gainful activity. (Tr. 54; Tr. 67;
       Tr. 261; Tr. 273). Consistently throughout the medical evidence of record, his
       concentration and ability to remember were ranked at either mild or moderate levels.
       (Tr. 55; Tr. 58-59).

              Although Plaintiff’s mood or attitude may have been secondarily affected
       temporarily due to his lower back injury (Tr. 190; Tr. 194), his mood appears to have
       improved thereafter. (Tr. 423). As late as June 13, 2016, Plaintiff had not received
       psychological treatment or been prescribed anti-depressant medication, though his
       depression allegedly began shortly after his back injury in May 2015. (Tr. 274; Tr.
       290).

              Additionally, Plaintiff saw Kyle Babick, Ph.D. on June 25, 2016. (Tr. 363).
       According to Dr. Babick, Plaintiff’s medical records regarding depression stemmed
       from his self-reporting and were not verified. (Id.). During this consultation, Dr.
       Babick also noted that Plaintiff was “starting to have a depressed mood.” (Tr. 364).
       Dr. Babick stated that he seemed discouraged and downcast at times, but the doctor


Order - Page 13
       did not observe psychotic processes; he had regained ten of the twenty to twenty-five
       pounds he had lost, he was “up and active” every day, and denied suicidal or
       homicidal thoughts. (Tr. 365). Dr. Babick assessed his depression at mild to moderate
       levels. (Tr. 367). Dr. Babick recommended that he receive psychological
       interventions “if he start[ed] to show symptoms of depression.” (Tr. 368) (emphasis
       added). Dr. Babick elaborated on his recommendation by noting that Plaintiff’s pain
       levels were mild to moderate, but that because he is “pain sensitive,” he tends to
       “overreact” to the fear of potential pain or reinjury. (Tr. 369).

               Only after Dr. Babick’s psychological report and recommendation did
       Plaintiff undergo cognitive behavioral therapy and cognitive pain management
       training to combat his depressive mood. (Tr. 369). On December 16, 2016, Dr.
       Babick wrote to one of Plaintiff’s treating physicians, Amit Darnule, M.D., noting
       that he “was seen for individual psychotherapy and review of behavioral pain
       management techniques on September 29th, October 5th and 19th, and November
       16th.” (Tr. 423). Dr. Babick informed Dr. Darnule that Plaintiff “continued to make
       progress, and [that] this letter . . . serve[d] as a discharge note as well.” (Id.).

               This substantial medical evidence of record supports the ALJ’s conclusion
       that Plaintiff does not have a severe affective disorder. Thus, Plaintiff’s rights were
       not affected by the ALJ’s error in applying the incorrect legal standard of severity.

Report 8-11, ECF No. 17.

       Having conducted a de novo review of the administrative record, legal briefing, the Report,

and Plaintiff’s objections, the Court agrees with the magistrate judge’s finding that any error by the

ALJ at step two is irrelevant because substantial medical evidence supports the ALJ’s finding that

Plaintiff does not have a severe affective disorder. Further, as summarized by the magistrate judge,

the ALJ provided reasons for the weight he assigned to the various physicians’ and consultants’

diagnoses and opinions, including giving little weight to the opinion of state agency psychologist,

Dr. Shade.

        For these reasons, the Court rejects Plaintiff’s argument that the magistrate judge erred in

finding that any error by the ALJ at step two is irrelevant because substantial medical evidence




Order - Page 14
supports the ALJ’s finding that Plaintiff does not have a severe affective disorder. Accordingly, the

Court overrules Plaintiff’s objection.

       C.      The Medical-Vocational Guidelines

       As his final objection, Plaintiff argues that the ALJ’s Stone error was not harmless because

it resulted in an improper application of the Commissioner’s vocational rules to direct a conclusion

of non-disability in the presence of a vocationally significant nonexertional impairment. Specifically,

Plaintiff contends that the ALJ improperly relied on the Medical–Vocational Guidelines because he

claims that he has a non-exertional impairment, namely, severe depression. At the fifth step of the

sequential evaluation process, the ALJ considers the a plaintiff’s age in combination with his RFC,

education, and work experience to determine whether a plaintiff is capable of adjusting to and

performing work that exists in substantial numbers in the national economy. See 20 C.F.R. §

404.1563(a) (2010); Flores v. Astrue, 2010 WL 3858173, at *2 (N.D. Tex. Aug.30, 2010), rec.

adopted, 2010 WL 3856435 (N.D. Tex. Oct.4, 2010). The ALJ may consult the Medical-Vocational

Guidelines (the “Grid Rules”) to determine whether, given a plaintiff’s vocational characteristics,

work exists in the national economy that the claimant can perform. See Heckler v. Campbell, 461

U.S. 458, 461-62 (1983). Located in the Commissioner’s regulations at appendix 2 of part 404, the

Grid Rules consist of rules that direct a finding of disability when a plaintiff’s RFC, age, education,

and previous work experience correspond to the job requirements under a particular rule. See 20

C.F.R., pt. 404, subpart P, app. 2. When a claimant suffers only from exertional impairments or his

non-exertional impairments do not significantly affect his RFC, the ALJ may rely exclusively on the

Grid Rules in determining whether there is other work available that the claimant can perform. See




Order - Page 15
20 C.F.R. § 404.1569 & pt. 404, subpart P, app. 2; Selders v. Sullivan, 914 F.2d 614, 618 (5th

Cir.1990).

       Plaintiff’s contention that the ALJ erred in relying on the Grid Rules depends on the ALJ’s

determination of whether Plaintiff's depression is a severe mental impairment, which would be a

non-exertional impairment. In light of the Court’s conclusion that the magistrate judge’s findings

are correct, that any Stone error was harmless, and that substantial evidence in the record supports

the ALJ’s determination that Plaintiff’s depression was not severe, the ALJ’s reliance on the Grid

Rules is appropriate. Accordingly, the Court overrules Plaintiff’s objection to the magistrate judge’s

finding that the ALJ’s use of the Grid Rules is appropriate.

IV.    CONCLUSION

       For these reasons, the Court determines that the magistrate judge’s findings and conclusions

are correct and ACCEPTS them as those of the Court. Accordingly, the Court OVERRULES

Plaintiff’s objections, AFFIRMS the Commissioner’s decision, and DISMISSES this appeal with

prejudice.

       SO ORDERED this 20th day of August, 2019.




                                                 _____________________________________
                                                 Reed O’Connor
                                                 UNITED STATES DISTRICT JUDGE




Order - Page 16
